PER CURIAM.
This is a divorce case with the wife appealing from certain interlocutory orders.
As concerns the award of temporary alimony, child support and other temporary relief, it appears that the trial court did not abuse its discretion or commit reversible error, Blue v. Blue, Fla.1953, 66 So.2d 228. Thus, the order dated June 26, 1970, should be affirmed.
As concerns the court s action in denying the defendant’s motion to dismiss, based upon the authority of Simkins v. Simkins, Fla.App.1969, 219 So.2d 724, and the recognition of the plaintiff’s Fifth Amendment privilege as concerns certain interrogatories, we believe that the trial court proceeded improperly in light of the case of Cotton v. Cotton, Fla.App.1970, 239 So.2d 865, and the case of Minor v. Minor, Supreme Court, 240 So.2d 301, filed October 21, 1970, which cases were decided subsequently to the instant trial court decision. Thus these rulings reflected in the order dated June 23, 1970, should be reversed and the case remanded to the trial court for reconsideration in the light of the Cotton and Minor cases, supra.
Affirmed in part; reversed in part.
WALDEN, REED and OWEN, JJ„ concur.